Citation Nr: 0932587	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for a 
left ankle disability.  In an October 2008 decision, the 
Board reopened the Veteran's claim for service connection for 
a left ankle disability and remanded the claim for further 
development.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with osteochondritis dissecans and 
degenerative arthropathy in the left ankle, but it remains 
unclear whether any left ankle disability is related to his 
period of active service.

In a July 1972 private medical report, the Veteran was seen 
for a left ankle injury incurred in service, and an x-ray 
revealed loose osteochondral fragment involving the medial 
aspect of the talar dome.  Post-service medical records dated 
from October 1985 to August 2006 show that the Veteran 
received intermittent treatment for left ankle sprain, left 
ankle contusion, osteochondritis dissecans in the left ankle, 
and degenerative arthropathy in the left ankle.  On VA 
examination in March 2007, the examiner found that it was not 
at least as likely as not that the Veteran's left ankle 
disability was related to service because the Veteran had a 
history of work injuries to the ankle starting in 1986 and 
the evidence of record did not show left ankle problems until 
March 1998.  

The Board previously remanded this claim for a VA examination 
to determine the etiology of the Veteran's left ankle 
disability after he submitted evidence demonstrating that he 
had suffered from left ankle problems in July 1972 shortly 
after discharge from service and prior to his first work 
injury.  On VA examination in February 2009, the examiner 
found that there were no residuals on the Veteran's May 1972 
separation examination and that he was first treated for his 
left ankle disability in July 1998 after his March 1998 VA 
examination.  The examiner noted that the Veteran had several 
post-service work injuries to his left ankle in July 1986, 
October 1989, and July 1991, and opined that the Veteran's 
current left ankle problems were not caused by or the result 
of his active duty.  The Board finds that in rendering his 
opinion, the February 2009 examiner used an inaccurate 
factual basis when stating that the Veteran's first treatment 
for his left ankle disability was in 1998.  The Veteran has 
submitted medical evidence that he was treated for his left 
ankle disability in July 1972, which was two months after 
separation from service.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his left ankle disability, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that discusses the July 1972 private medical record and 
reconciles the question of whether the left ankle disability 
is related to service or to a post-service work injury.  The 
Board thus finds that another examination and opinion 
addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
left ankle disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left ankle disability is 
etiologically related to any incidents 
of the Veteran's period of active 
service, including the November 1971 
left ankle injury.  In rendering the 
opinion, the examiner should 
specifically discuss the significance, 
if any, of the July 1972 x-ray of the 
left ankle showing a loose 
osteochondral fragment involving the 
medial aspect of the talar dome.  The 
examiner should also discuss whether 
the Veteran's current left ankle 
disability is related to post-service 
work injuries incurred in July 1986, 
October 1989, and July 1991.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be reviewed in conjunction with 
the examination and the examination 
report should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

